Case 2:19-cv-00109-GJQ-MV ECF No. 1 filed 06/05/19 PagelD.1 Page 1 of 7

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF MICHIGAN

NORTHERN DIVISION
ALYSSA M. GUINDON,
Plaintiff,
Case No.
vg Hon.
State Court Case No. 19-24184-NI
WILLIAM M. DEBROUX and Delta County Circuit Court
J.B. HUNT TRANSPORT, INC.,
a foreign profit corporation,
Defendants.

 

BRAY CAMERON LARRABEE & CLARK PC FOSTER SWIFT COLLINS & SMITH PC

 

Jessica A. Bray (P58972) Dirk H. Beckwith (P35609)
Attorneys for Alyssa M. Guindon Attorneys for Defendants
225 Ludington Street 28411 Northwestern Highway, Suite 500
Escanaba Michigan 49829 Southfield, Michigan 48034
906.786.3902 248.539.9918
bray@uppermichiganlaw.com dbeckwith@fosterswift.com

NOTICE OF REMOVAL

Pursuant to 28 U.S.C. §§ 1441(b) and 1446, Defendants, William M. DeBroux and J. B.
Hunt Transport, Inc., hereby remove this action from the 47" Circuit Court (Delta County), State
of Michigan, where it is currently pending, to the United States District Court for the Western
District of Michigan, Northern Division.

In support of its Notice of Removal, Defendants state:

PROCEDURAL STATUS OF THE CASE

1. On or about April 23, 2019, Alyssa M. Guindon (“Guindon") commenced this

action by filing a Complaint in the 47" Circuit Court, Delta County, Michigan. The lawsuit was

assigned case number 19-24184-NI.
Case 2:19-cv-00109-GJQ-MV ECF No. 1 filed 06/05/19 PagelD.2 Page 2 of 7

2. The 47" Circuit Court, Delta County, Michigan, issued its summons on April 23,
2019.

3. In Guindon’s Complaint, a copy of which is attached as part of Exhibit B,
Guindon alleges she sustained personal injuries on September 21, 2018, when a vehicle in which
she was a passenger collided with a tractor-trailer driven by William M. DeBroux and owned by

J. B. Hunt Transport.

4. The stated amount in controversy, exclusive of interest and costs, was in excess of
$25,000.00.
5. On May 10, 2019, Defendants served a set of discovery requests upon Guindon's

attorney seeking to ascertain whether the amount in controversy, exclusive of interest and costs,
exceeds $75,000.00. The relevant discovery requests and Guindon’s answers are as follows:
Interrogatory No. 1.

Is Plaintiff claiming damages, exclusive of interest and costs, in excess of
$75,000.00?

ANSWER: Plaintiff believes damages could be in excess of $75,000.00 After
examination and investigation into the facts and circumstances of
the accident and the treatment and the injuries to the plaintiff, the
best estimate is that the damages are in excess of $75,000.00, and
the lost is ongoing.

Interrogatory No. 2.

Has Plaintiff sustained damages, exclusive of interest and costs, in excess
of $75,000.00?

ANSWER: Plaintiff believes damages could be in excess of $75,000.00. After
examination and investigation into the facts and circumstances of
the accident and the treatment and the injuries to the plaintiff, the
best estimate is that the damages are in excess of $75,000.00, and
the lost is ongoing.

50911:00047:4247444-1 2
Case 2:19-cv-00109-GJQ-MV ECF No. 1 filed 06/05/19 PagelD.3 Page 3 of 7

Interrogatory No. 3.

Describe the nature and extent of Plaintiff's alleged damages.
ANSWER: Damages include, but are not limited to, skull fractures with a head
injury requiring treatment by multiple sources and extensive
recovery with permanent damages including hearing loss.

Interrogatory No. 4

Was Plaintiff hospitalized as a result of the incident that occurred on
September 20 or 21, 2018? If so, where was Plaintiff hospitalized and for how
many days was Plaintiff in the hospital?

ANSWER: Yes. See attached CD of medical records but Plaintiff was
hospitalized for about 2 days.

Interrogatory No. 5

Did Plaintiff undergo any surgical procedures as a result of the incident
that occurred on September 20 or 21, 2018? If so, describe the surgical procedures
Plaintiff underwent.

ANSWER: No.
Interrogatory No. 6

Did Plaintiff seek any medical treatment as a result of the incident that
occurred on September 20 or 21, 2018? If so, what is the total amount of
Plaintiff's medical expenses that have been incurred to date?

ANSWER: Yes. Medical expenses are unknown as they were and are being
paid by the no-fault carrier. A release for that information will be
signed if requested.

Interrogatory No. 7
Did Plaintiff miss any work as a result of the incident that occurred on
September 20 or 21, 2018? If so, what is the total amount of Plaintiff's alleged

lost wages incurred to date and when did Plaintiff return to work?

ANSWER: Yes. Plaintiff was completely off of work until Mid-November,
2018. Plaintiff then went back to work part time until being released back to work
full time on January 2, 2019.

5091 1:00047:4247444-1 3
Case 2:19-cv-00109-GJQ-MV ECF No. 1 filed 06/05/19 PagelD.4 Page 4 of 7

Request to Admit No. 1.

Admit Plaintiff claims she sustained damages, exclusive of interest and
costs, in an amount in excess of $75,000.00.

ANSWER: Plaintiff admits that she sustained damages that could be in excess
of $75,000.00. After examination and investigation into the facts
and circumstances of the accident and the treatment and the
injuries to the plaintiff, the best estimate is that the damages are in
excess of $75,000.00, and the loss is ongoing.

Request to Admit No. 2.

Admit Plaintiff claims she sustained damages, exclusive of interest and
costs, in an amount less than $75,000.00.

ANSWER: Plaintiff denies that the damages are less than $75,000.00. After
examination and investigation into the facts and circumstances of
the accident and the treatment and the injuries to the plaintiff, the
best estimate is that the damages are in excess of $75,000.00, and
the loss is ongoing.
A copy of Guindon’s answers to the discovery requests are attached as Exhibit A.

6. In the discovery requests, Guindon was asked to describe the nature and extent of
Plaintiff's alleged injuries. Plaintiff responded by stating her damages include, but are not
limited to, skull fractures with a head injury requiring treatment by multiple sources and
extensive discovery with permanent damages including hearing loss.

7. Guindon’s answers to these discovery requests were served upon Defendants’
attorney on May 24, 2019.

8. 28 U.S.C. § 1446(b)(3) provides as follows:

(3) Except as provided in subsection (c) if the case stated by the
initial pleading is not removable a notice of removal may be filed
within 30 days after receipt by the defendant, through service or
otherwise, of a copy of an amended pleading, motion, order or
other paper from which it may first be ascertained that the

case is one which is or has become removable. (Emphasis
added.)

5091 1:00047:4247444-1 4
Case 2:19-cv-00109-GJQ-MV ECF No. 1 filed 06/05/19 PagelD.5 Page 5 of 7

PROPRIETY OF REMOVAL

9. This Notice of Removal is timely because it is filed within 30 days after
Defendants’ receipt of a paper (in this case discovery responses) from which Defendants could
ascertain that this case is one which is removable based upon the parties' diversity of citizenship
and the requisite amount in controversy.

10. This matter is properly removable under 28 U.S.C. § 1441(b).

11. This Court has original jurisdiction of this action pursuant to 28 USC § 1332.
Guindon is a citizen and resident of Delta County, Michigan. (Guindon’s Complaint, 7 1). J B
Hunt Transport, Inc. is a foreign corporation. (Guindon’s Complaint, | 12). J. B. Hunt is
incorporated in the State of Georgia with its principal place of business located in Lowell,
Arkansas. (Affidavit of Darren Mulford, Exhibit B). William M. DeBroux is a citizen and
resident of Brown County, Wisconsin. (Guindon’s Complaint, { 2). Hence, Plaintiff is a citizen
of the state of Michigan and Defendants are citizens of foreign states. Therefore, there is
diversity of citizenship. Plaintiff claims and is seeking damages, exclusive of interest or costs, in
excess of $75,000.00. See Guindon’s answers to Defendants’ discovery requests attached as
Exhibit A. Therefore, the amount in controversy exceeds the required jurisdictional amount.

12 Pursuant to 28 U.S.C. § 1446(a), Defendants have attached hereto as Exhibit C
copies of all process, pleadings and orders served upon Defendants in this matter.

13. Pursuant to 28 U.S.C. § 1446(a) and (d), Defendants will file a copy of this Notice
of Removal with the 47"" Circuit Court, Delta County, Michigan; will provide prompt notice to
all parties; and will file a proof of service of all notices and filings with the Clerk of the United

States District Court for the Western District of Michigan.

$091 1:00047:4247444-1 5
Case 2:19-cv-00109-GJQ-MV ECF No. 1 filed 06/05/19 PagelD.6 Page 6 of 7

14. This action is removable to this Court pursuant to U.S.C. §§ 1441 and 1446
because it is within this Court's diversity jurisdiction.
REQUEST FOR HEARING AND JURISDICTIONAL DISCOVERY
15. If Guindon’s contests this removal, Defendants request:
A. A hearing regarding this Court's jurisdiction over, and the
propriety of removal of, this matter.
B. The opportunity to present evidence demonstrating the existence of
diversity jurisdiction and the propriety of removal; and
C. Leave to conduct limited discovery related to those issues.
WHEREFORE, Defendants remove the above captioned action from the 47" Circuit
Court, Delta County, Michigan, to the United States District Court for the Western District of
Michigan.
FOSTER SWIFT COLLINS & SMITH PC

ul) un then Lou,

Dirk H. Beckwith (P35609)

Attorneys for Defendants

28411 Northwestern Highway, Suite 500
Southfield, Michigan 48034
248.539.9918

Dated: June 4, 2019

5091 1:00047:4247444-1 6
Case 2:19-cv-00109-GJQ-MV_ ECF No. 1 filed 06/05/19 PagelD.7 Page 7 of 7

CERTIFICATE OF SERVICE

The undersigned hereby certify that on June 5, 2019, a copy of the foregoing was served

 

upon the following:

Jessica A. Bray Clerk, Delta County Circuit Court
Bray, Cameron, Larrabee & Clark, P.C. 310 Ludington Street
225 Ludington Street Escanaba, Michigan 49829

Escanaba, Michigan 49829

by first class mail by placing same in an envelope with first class postage prepaid thereon.

  

By:
ekela L. Wilson, Legal Secretary

5091 1:00047:4247444-| 7
